Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2020 has been entered.
 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record fails to teach or render obvious the limitation from claims 1 and 4 requiring that “wherein the gate is doped with impurities of the first conductive type and a net doping concentration of the impurities of the gate is the first conductive type and the net doping concentration of the impurities of the gate determines a target threshold voltage of the high voltage depletion mode MOS device the interface between the connection region and the drain is laterally away from the spacer of the gate by a lateral distance and a distance in the lateral direction between the two ends is defined by a photoresist instead of the spacer of the gate, such that a breakdown voltage between the gate to the drain region is higher than otherwise the net doping concentration of the impurities of the gate is the second conductive type” taken in combination with all remaining limitations of each respective claim. All dependent claims inherit the allowable subject matter of the respective independent claims and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huang et al. (US Pat # 8143130), Ryu et al. (US Pub # 2006/0275990), Miyake et al. (US Pub # 2005/0051814), Shibata et al. (US Pub # 2011/0207278), Gardner et al. (U.S. Pat # 5,923984), Nishikawa (U.S. Pat# 8,581,216), Chu et al. (U.S. Pub # 2017/0229575), Torii (U.S. Pub # 2014/0306319), Ramkumar et al. (US Pub # 2013/0178031).
None of the references, alone or in combination, teach all of the allowable subject matter as require by independent claims 1 and 4 as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896